Citation Nr: 1825019	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  15-40 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to an evaluation in excess of 40 percent for intervertebral disc syndrome (back condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963 and from September 1964 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The Veteran's claims file is now in the jurisdiction of the Seattle, Washington RO.  

In January 2017, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.

In May 2017, the Board remanded the issue on appeal, and the issue of entitlement to a total disability rating due to individual unemployability (TDIU), for additional development.  A November 2017 rating decision granted TDIU, effective September 25, 2009.  As the Veteran has not appealed the effective date assigned, the Board finds that this grant constitutes a full award of the benefit sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In correspondence dated in February 2018, the Veteran withdrew the appeal as to the issue of entitlement to an evaluation in excess of 40 percent for intervertebral disc syndrome (back condition).
CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an evaluation in excess of 40 percent for intervertebral disc syndrome (back condition) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  

In the present case, in correspondence dated in February 2018, the Veteran withdrew the appeal as to the issue of entitlement to an evaluation in excess of 40 percent for intervertebral disc syndrome (back condition).  Therefore, there remain no allegations of errors of fact or law for appellate consideration at this time, and the appeal is dismissed.


ORDER

The appeal as to the issue of entitlement to an evaluation in excess of 40 percent for intervertebral disc syndrome (back condition) is dismissed.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


